FILED
                           NOT FOR PUBLICATION                              MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

SHAWNDEE HARTLESS, on Behalf of                  No. 11-55136
Herself and All Others Similarly Situated
and the General Public,                          D.C. No. 3:06-cv-02705-CAB

              Plaintiff - Appellee,
                                                 MEMORANDUM *
  v.

CLOROX COMPANY,

          Defendant - Appellee.
_______________________

SONIA NEWMAN,

             Objector-Appellant.



SHAWNDEE HARTLESS, on Behalf of                  No. 11-55150
Herself and All Others Similarly Situated
and the General Public,                          D.C. No. 3:06-cv-02705-CAB

              Plaintiff - Appellee,

  v.

CLOROX COMPANY,

              Defendant - Appellee.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
_____________________

OMAR RIVERO,

             Objector - Appellant.



SHAWNDEE HARTLESS, on Behalf of             No. 11-55189
Herself and All Others Similarly Situated
and the General Public,                     D.C. No. 3:06-cv-02705-CAB

             Plaintiff - Appellee,

  v.

CLOROX COMPANY,

          Defendant - Appellee.
____________________

SAM P. CANNATA,

              Objector - Appellant.



                 Appeal from the United States District Court
                    for the Southern District of California
              Cathy Ann Bencivengo, Magistrate Judge, Presiding

                      Argued and Submitted May 10, 2012
                             Pasadena, California

Before: PREGERSON, GRABER, and BERZON, Circuit Judges.




                                        2
       Objectors Sonia Newman, Omar Rivero, and Sam P. Cannata appeal the

district court’s class certification in this class action brought by lead Plaintiff

Shawndee Hartless against Defendant Clorox Company. The district court did not

abuse its discretion in certifying the settlement class. See Parra v. Bashas’, Inc.,

536 F.3d 975, 977–78 (9th Cir. 2008) (stating the standard of review). On this

record, the court was not required to divide the nationwide class into sub-classes,

as the Objectors wish.

       AFFIRMED.




                                            3